IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-57,256-02 & WR-57,256-03


EX PARTE DERRICK SONNIER






 SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS,
APPLICATION FOR WRIT OF PROHIBITION, AND STAY OF EXECUTION
IN CAUSE NO. 648,197 FROM THE

179TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam. Price and Holcomb, JJ., dissent.

ORDER


	We have before us an application for writ of habeas corpus and a motion for leave to
file a writ of prohibition. Applicant/relator asserts his execution will violate his Eighth
Amendment right against cruel and unusual punishment. A stay of execution was granted on
June 3, 2008. 
	Applicant was convicted of capital murder on February 17, 1993.  We affirmed the
conviction and sentence on direct appeal.  Sonnier v. State, 913 S.W.2d 511 (Tex. Crim. App.
1995). On August 18, 1997, applicant filed his initial application for writ of habeas corpus
pursuant to Article 11.071.  We denied relief.  Ex parte Sonnier, No. WR-57,256-01 (Tex.
Crim. App. November 5, 2003).  He now claims that the chemicals used by Texas during
execution by lethal injection would violate his Eighth Amendment right against cruel and
unusual punishment.
	We have reviewed applicant's subsequent application and find that it should be
dismissed.  See Ex parte Alba, AP-75,510  (Tex.Crim.App. June 9, 2008).  We have reviewed
the application for writ of prohibition and leave to file is denied.  See Ex parte Chi, AP-75,931  (Tex.Crim.App. June 9, 2008).  Applicant's stay of execution is hereby lifted.
	IT IS SO ORDERED THIS THE 9TH  DAY OF JUNE, 2008.
Do Not Publish